DETAILED ACTION
	1.	This action is in response to the amendment filed on 6/6/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 8-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 8981747).
Regarding claim 8: Saito et al. discloses (i.e. figure 8) a circuit, comprising:
a first resistor (i.e. R3); 
a second resistor (i.e. R1); 
a third resistor (i.e. R2) and a capacitor (i.e. Cs) coupled (i.e. electrically coupled) in parallel, the third resistor (i.e. R2) having first and second ends (i.e. ends at Vss and end between R1 and R2); 
a first source follower circuit (i.e. circuit having M1) having a first source follower control terminal, a first source follower current terminal, and a second source follower current terminal (i.e. terminals of M1), the first source follower control terminal coupled to a reference voltage terminal (i.e. Vref), the first source follower current terminal coupled (i.e. electrically coupled) to the first end (i.e. first end at Vss), and the second source follower current terminal coupled (i.e. electrically coupled) to the first resistor (i.e. R3); 
a second source follower circuit (i.e. circuit having M2) having a second source follower control terminal, a third source follower current terminal, and a fourth source follower current terminal, the second source follower control terminal coupled (i.e. electrically coupled) to the a feedback voltage terminal (i.e. feedback terminal at Vout), the third source follower current terminal coupled (i.e. electrically coupled via R1 or R2) to the second end (i.e. end between R1 and R2), and the fourth source follower current terminal coupled (i.e. electrically coupled) to the second resistor (i.e. R1).
Regarding claim 9: (i.e. figure 8) the feedback voltage terminal is coupled to an output of a voltage converter, and the circuit is configured to provide loop compensation for the voltage converter.
Regarding claim 10: (i.e. figure 8) a first voltage difference between the second and fourth source follower current terminals (i.e. terminals of the FET) source represents a second voltage difference between a reference voltage (i.e. Vref) at the reference voltage terminal and a feedback voltage at the feedback voltage terminal (i.e. feedback from Vout).
Regarding claim 11: (i.e. figure 8) the first source follower circuit has a super source follower configuration and includes: 
a first transistor (i.e. M1) having a first transistor control terminal, a first transistor current terminal, and a second transistor current terminal, the first transistor control terminal coupled to the first source follower control terminal, and the first transistor current terminal coupled (i.e. electrically coupled) to the first source follower current terminal; and 
a second transistor (i.e. M6) having a second transistor control terminal, a third transistor current terminal, and a fourth transistor current terminal, the second transistor control terminal coupled to the second transistor current terminal, the third transistor current terminal coupled to the first source follower control terminal, and the fourth transistor current terminal coupled (i.e. electrically coupled) to the second source follower current terminal; and 
wherein the second source follower circuit has a super source follower configuration and includes: 
a third transistor (i.e. M2) having a third transistor control terminal, a fifth transistor current terminal, and a sixth transistor current terminal, the third transistor control terminal coupled to the second source follower control terminal, and the fifth transistor current terminal coupled (i.e. electrically coupled) to the third source follower current terminal; and 
a fourth transistor (i.e. M5) having a fourth transistor control terminal, a seventh transistor current terminal, and an eighth transistor current terminal, the fourth transistor control terminal coupled to the sixth transistor current terminal, the seventh transistor current terminal coupled to the third source follower current terminal, and the eighth transistor current terminal coupled (i.e. electrically coupled) to the fourth source follower current terminal.
Regarding claim 12: (i.e. figure 8: the current source are electrically coupled) further comprising: a first current source (i.e. 23) coupled to the first source follower current terminal; a second current source (i.e. 22) coupled to the second transistor current terminal; a third current source (i.e. 11) coupled to the second source follower current terminal; and a fourth current source (i.e. 9) coupled to the sixth transistor current terminal.
Regarding claim 14: a zero frequency of the circuit is based on a capacitance of the capacitor and a resistance of the third resistor (i.e. capacitance and resistance of Cs and R2).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 8981747).
Regarding claim 13: Saito et al. discloses (i.e. figure 8) the first and third current sources are configured to provide a respective first current; the second and fourth current sources are configured to provide a respective second current, except for the first current is twice of the second current. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modified Saito’s invention for having the first current is twice of the second current for reduce power consumption and increase efficiency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
7.	Claims 1-4, 6-7, and 15-20 are allowed.

8.	Regarding claim 1, the prior art fails to discloses a third transistor having a third control terminal, a fifth current terminal, and a sixth current terminal, the third control terminal coupled to a feedback voltage terminal, and the fifth current terminal coupled to the second end, the third transistor configured to conduct a third current from the fifth current terminal to the sixth current terminal responsive to a third voltage at the third control terminal; and a fourth transistor having a fourth control terminal, a seventh current terminal, and an eighth current terminal, the fourth control terminal coupled to the sixth current terminal, the seventh current terminal coupled to the second end, the eighth current terminal coupled to the ground terminal via the a second resistor, and the fourth transistor configured to conduct a fourth current from the seventh current terminal to the ground terminal via the eighth current terminal and the second resistor responsive to a fourth voltage at the fourth control terminal.
Regarding claim 15, the prior art fails to disclose a comparator having a comparator outputs and first and second comparator inputs and a sawtooth voltage terminal, the first comparator input coupled to the first output, and the second comparator input coupled to the second output; and a voltage converter having a control input, a voltage input terminal, and a voltage output, the control input coupled to the comparator output and the voltage output coupled to the feedback voltage input.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/           Primary Examiner, Art Unit 2838